MEMORANDUM**
Victor Donato Lapa-Alzamora and Sole-dad Peinado Lazo, natives and citizens of Peru, petition for review of the decision of the Board of Immigration Appeals, affirming without opinion the immigration judge’s (“IJ”) denial of their applications for withholding of removal under 8 U.S.C. § 1231(b)(3).1 We have jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, and factual findings for substantial evidence. Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir.2003). We deny the petition.
Lapa-Alzamora’s evidence that he received death threats from anti-government guerrillas does not compel a finding that it is more likely than not that he would be persecuted were he to return to Peru. See e.g., Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003) (holding that lifetime of insults, harassment, death threats, and one beating supported grant of asy*167lum, but evidence did not compel eligibility for ■withholding).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Petitioners do not challenge the IJ’s denial of asylum as time-barred under 8 U.S.C. § 1158(a)(2)(B), or the denial of relief under the Convention Against Torture.